MARY'S OPINION HEADING                                           



    NO. 12-09-00257-CR

IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
LARRY RANDALL WOODS,		§		APPEAL FROM THE 124TH
APPELLANT

V.						§		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE					§		GREGG COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM
	Appellant was pleaded guilty to felony driving while intoxicated, and the trial court
assessed punishment at imprisonment for eight years.  We have received the trial court's
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion delivered October 14, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.







(DO NOT PUBLISH)